DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-7, 9-20 are allowed.  Considering claim 1, the prior art does not teach a piezoelectric thin film resonator comprising: an inner surface of the lower electrode in the penetration hole being exposed from the protective film to an air in the penetrating hole in combination with the rest of the applicant’s claimed limitations.
Considering claim 2, the prior art does not teach a piezoelectric thin film resonator comprising: the protective film extends from the penetration hole to an upper surface of the substrate in the air gap and are located between the penetration hole and the air gap in combination with the rest of the applicant’s claimed limitations.
Considering claim 3, the prior art does not teach a piezoelectric thin film resonator comprising: a pad located inside the penetration hole, directly connected to an upper surface of the lower electrode and covers the inner surface of the protective film in the penetration hole in combination with the rest of the applicant’s claimed limitations.
References cited but that did not meet all the applicant’s claimed limitations are listed on the 892 sheet.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.